Citation Nr: 0818803	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-26 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
cervical spine disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in March 2008.  The record 
was kept open to allow the veteran to submit additional 
evidence.

The veteran submitted additional evidence to the RO in March 
2008.  He waived consideration of the evidence by the agency 
of original jurisdiction.  The evidence was forwarded to the 
Board in April 2008.  The evidence will be considered by the 
Board during its appellate review.


The issue of entitlement to service connection for a cervical 
spine disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was originally denied service connection for 
a cervical spine disorder in January 1997.  He failed to 
perfect an appeal.

2.  The veteran was again denied service connection for a 
cervical spine disorder in July 1999.  He failed to perfect 
an appeal.

3.  The evidence received since the July 1999 rating 
decision is new, and it raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for a cervical spine disorder. 


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a cervical spine 
disorder has been received.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends he suffered an injury to his cervical 
spine during service and that he has had continued pain since 
that time.  The evidence of record does show treatment for 
complaints of neck pain in service and two post-service 
injuries to the cervical spine.  

In general, the law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran was originally denied service connection for a 
cervical spine disorder by way of a rating decision dated in 
January 1997.  He did not perfect a timely appeal and that 
decision became final.  See 38 C.F.R. §§ 20.300, 20.302, 
20.1103 (1996).  He sought to reopen his claim in June 1998.  
His claim was denied in July 1999.  He again failed to 
perfect a timely appeal and the decision became final and is 
the last final denial on any basis.  Id.  As a result, 
service connection for a cervical spine disorder may now be 
considered on the merits only if new and material evidence 
has been received since the time of the last final denial.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In cases such as this where a claim to reopen is filed after 
August 29, 2001, 38 C.F.R. § 3.156(a) provides that evidence 
is considered "new" if it was not of record at the time of 
the last final disallowance of the claim.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the July 1999 rating 
decision consisted of the veteran's service treatment records 
(STRs), VA medical records for the period from March 1969 to 
April 1998, VA examination reports dated in March 1971, 
December 1974, January 1978, April 1993, and July 1998, 
Magnetic Imaging Center of Manatee [Florida] magnetic 
resonance imaging (MRI) report for the cervical spine, dated 
in September 1996, disability assessment by M. W. Meriwether, 
M.D., dated in January 1998, statements from Dr. Meriwether 
dated in February 1998 and April 1998, and statements from 
the veteran.  

A review of the veteran's STRs does not reveal any treatment 
for a specific injury to the cervical spine.  The veteran was 
seen for complaints of pain in the lower lumbar area and side 
of the neck in April 1964.  He was seen for complaints of 
back and neck pain in August 1964 that were assessed as 
muscle strain.  The veteran did complain of a traumatic 
injury to his left shoulder in August 1965.  He was noted to 
have tenderness of the lateral aspect of the deltoid muscle.  
His December 1965 separation physical examination was 
negative for any abnormality involving the cervical spine.

The VA examinations were for disorders unrelated to the 
veteran's cervical spine.  The VA treatment records contained 
an entry from February 1993 that reported x-rays from a 
chiropractor had been reviewed and it was noted they showed a 
reverse curvature at C3-C4 with spurring and disc narrowing.  
Another entry from February 1996 noted that the veteran 
complained of pain and paresthesia of the neck for the past 
two months.  An x-ray of the cervical spine was interpreted 
to show degenerative spondylosis with disc derangement and 
bilateral lower cervical radicular encroachment.  The report 
also noted moderate reversal of normal curvature at the C3 
level.  

The 1996 MRI report listed a number of defects of several 
vertebra of the cervical spine.  Of note was a finding of a 
reversal of the curvature of the upper cervical spine and 
straightening of the lower third.  The report further 
indicated that there were bulges of several discs, herniation 
and protrusions, and bony hypertrophy.  

The assessment and statements from Dr. Meriwether relate to 
evaluating the veteran's lumbosacral and cervical spine 
following a motor vehicle accident (MVA) in September 1996.  
In his January 1998 disability assessment, Dr. Meriwether 
said the veteran's cervical spine diagnosis was C5-C6 and C6-
C7 disc protrusions, and anterior cervical discectomy with 
fusion of C5-C6 and C6-C7.  He also said that it was his 
opinion that the condition was caused, or aggravated by, the 
MVA of September 1996.  In February 1998 Dr. Meriwether noted 
that the veteran was in receipt of a 20 percent disability 
evaluation from VA for a low back injury in service.  

In his April 1998 statement, Dr. Meriwether noted the 
cervical spine discectomy.  He also noted the veteran's 
lumbosacral spine condition.  He then opined that he did not 
feel that the veteran's injuries were related to prior 
conditions or complaints from when he was in the military. 

The RO denied the claim in July 1999.  The RO cited that, 
previously, the first evidence of a cervical spine disorder 
was the MRI report of September 1996.  The new evidence now 
showed that there was x-ray evidence of a loss of curvature 
in February 1993.  The claim was denied because there was 
still no evidence to link any current disorder to service.  

The veteran submitted several items of evidence that were 
received in July 2003.  The RO construed the submission as a 
request to reopen his claim for service connection.  Evidence 
received since the July 1999 decision includes statements 
from Dr. Meriwether dated in March 2003, July 2003, and May 
2004, VA treatment records for the period from February 1996 
to April 2007, VA examinations dated in November 2003, May 
2005, and May 2007, records from the Social Security 
Administration (SSA), transcript of video conference hearing 
testimony, dated in March 2008, evidence submitted by the 
veteran after his hearing, and statements from the veteran.

Most of the evidence is new to the record; however, the 
evidence submitted by the veteran after his video conference 
hearing is duplicate of evidence already of record.  The VA 
examinations relate to evaluation of the veteran's service 
connected disabilities.  The VA treatment records note the 
veteran's cervical spine disorder but do not contain any 
evidence to link any current disorder to service.  

The SSA records contain a partial report from a J. T. Moor, 
M.D., dated in December 1996.  Dr. Moor evaluated the veteran 
subsequent to his MVA of September 1996.  He noted that 
current x-rays showed a mild curve reversal at C2-C4.  He 
said this was consistent with x-rays from a Dr. Lanizisera 
from June 1986 at a local chiropractic clinic.  He also said 
that early diffuse spondylosis was noted in 1986 and that it 
had progressed by September 1996.  The remainder of the 
report is not of record.  Dr. Moor did not make reference to 
any injury to a cervical spine injury or treatment in 
service. 

The statements from Dr. Meriwether are new.  In March 2003 he 
saw the veteran for continued complaints of neck and low back 
pain.  He noted that the veteran reported that he first 
injured his back and neck in service between 1961 and 1966.  
No specific injury was described.  In July 2003, Dr. 
Meriwether reported the same information from the veteran 
regarding an injury to the neck and low back while in service 
from 1961 to 1966.  It was noted that the veteran had been 
dealing with neck and back pain for over 35 years.  

In May 2004, Dr. Meriwether again noted the veteran's history 
of a neck and low back injury in service.  He said he 
reviewed a STR entry dated April 16, 1964, where the veteran 
reported neck pain and requested to see a physician.  
Dr. Meriwether said the veteran had been dealing with neck 
pain since that time.  He noted that the veteran was involved 
in a MVA in September 1996.  He said that a cervical spine 
MRI from September 1996 already showed degenerative changes, 
cervical disc degeneration and posterior bony hypertrophy 
formations at multiple levels.  He said these findings were 
not related to the MVA.  

The Board finds that new and material evidence has been 
received to reopen the veteran's claim.  The partial report 
from Dr. Moor shows that there is x-ray evidence of a 
cervical spine abnormality at least as early as June 1986.  
The veteran was receiving chiropractic care for his cervical 
spine at that time.  Dr. Meriwether provided a statement 
wherein had reviewed a STR entry addressing the veteran's 
complaints of neck pain in service.  He said the veteran had 
experienced neck pain since that time.  Although he did not 
specifically relate any currently diagnosed cervical spine 
disorder to service, he did state that the veteran had 
experienced pain since April 1964.  He also noted specific 
findings on the MRI of September 1996 and said they were not 
related to the veteran's MVA.  Thus implying they could be 
related to the veteran's claimed injury in service.  

The evidence of an earlier diagnosis of a cervical spine 
disorder, along with evidence of earlier treatment, and the 
May 2004 statement of Dr. Meriwether do relate to previously 
unestablished facts.  The evidence documents earlier findings 
and treatment prior to any post-service injury, and provides 
a connection between the veteran's complaints of pain in 
service and his current complaints of pain.  The evidence, 
particularly the statement from Dr. Meriwether, does raise a 
reasonable possibility of substantiating the claim.  The 
veteran's claim for entitlement to service connection for a 
cervical spine disorder is reopened.


ORDER

New and material evidence has been received sufficient to 
reopen a claim of service connection for a cervical spine 
disorder, to this extent, the appeal is granted.


REMAND

The veteran submitted a statement in November 1999 describing 
two injuries to his cervical spine in service.  In the first 
instance, he was running with a pack and hit the ground.  He 
said he slid forward and hit a tree head first.  He said he 
had pain in his neck, shoulder, and back.  The second 
incident occurred when he fell while performing a fitness 
test.  He said this aggravated the previous injury to his 
neck.

The veteran testified that he injured his neck at the same 
time he injured his low back in service.  He has been granted 
service connection for the residuals of the low back injury.  
He further testified about continuing to have pain in his 
cervical spine since service.  

The STRs do not document any "injuries" to the cervical 
spine but they do record instances of the veteran being seen 
for complaints of neck pain.  

The veteran also testified that he thought he received 
chiropractic treatment in the 1980's.  The report from Dr. 
Moor supports the veteran's contention in that Dr. Moor 
reviewed x-rays from a chiropractor, Dr. Lanizisera, dated in 
June 1986.  The veteran should be asked to either provide the 
records from Dr. Lanizisera, or authorize the RO to request 
them as they are not of record.

The veteran is competent to attest to his continuity of 
symptomatology since his claimed injury in service.  See 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
However, the veteran, is not competent to relate any current 
diagnosis of a cervical spine disorder to his injury in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  This can only be done by 
a qualified medical professional.

The veteran must be afforded a VA examination to obtain an 
opinion that addresses the possibly etiology of any current 
cervical spine disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his cervical spine disorder since 1966.  
The RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that have not been previously 
secured and associate them with the 
claims folder.

2.  After completion of the above 
development, the veteran should be 
afforded a VA examination.  The claims 
folder and a copy of this remand must be 
provided to the examiner and reviewed as 
part of the examination.  The examiner 
must indicate in the examination report 
that such a review occurred.  All 
indicated studies, tests and evaluations 
deemed necessary by the examiner should 
be performed.  The results of such must 
be included in the examination report.

The examiner is request to identify the 
presence of any disorder of the cervical 
spine.  The examiner is further requested 
to provide an opinion whether there is a 
50 percent probability or greater that 
any current cervical spine disorder can 
be related to any incident of service.  
The report of examination should include 
the complete rationale for all opinions 
expressed.

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


